Citation Nr: 0702057	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-10 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the right knee.

2.  Entitlement to service connection for fracture of the 
right heel.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1962 to 
June 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied an evaluation in excess of 10 percent for 
degenerative joint disease of the right knee; and denied 
service connection for fracture, right heel.


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
degenerative joint disease status post trauma, 0 to 125 
degrees range of motion with no objective findings of 
additional limitation of motion with repetitive movement, and 
subjective complaints of continuous pain and weakness in the 
knee, fatigability and lack of endurance, and flare-ups from 
prolonged standing or walking, or using stairs, causing 
additional limitation of motion and functional impairment.  

2.  The competent medical evidence of record does not relate 
the current right heel disorder to service.


CONCLUSIONS OF LAW

1. The criteria for an increased rating higher than 10 
percent rating for degenerative joint disease in the right 
knee have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2006).

2. The criteria for a separate compensable rating for 
limitation of extension of the right knee have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5261 (2006); VAOPGCPREC 9-2004 (2004).

3. The criteria for a separate compensable rating for lateral 
instability or subluxation of the right knee have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2006); VAOPGCPREC 23-97 (1997).

4.  Fracture of the right heel was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the increased rating claim 
and service connection claim and the respective 
responsibilities of each party for obtaining and submitting 
evidence by way of a July 2004 VA letter, prior to the 
September 2004 rating decision.  Specifically, the RO 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
The RO notified the veteran of his responsibility to respond 
in a timely manner to VA's requests for specific information 
and to provide a properly executed release so that VA could 
request the records for him.  The RO also requested the 
veteran to submit any relevant evidence in his possession. 

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
July 2004 letter did not provide the veteran with notice of 
the laws regarding degrees of disability or effective dates 
for any grant of service connection.  However, since no new 
disability rating or effective date for award of benefits 
will be assigned, as discussed below, any defect with respect 
to the content of the notice requirement was non-prejudicial.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Additionally, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA also has provided an 
examination for the increased rating claim.  A VA examination 
was not provided for the service connection claim for the 
right heel; however, there is no reasonable possibility that 
a VA examination would aid in substantiating this claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  While the veteran has 
current diagnoses of a right heel disorder, as discussed 
below, there is no evidence that this condition was incurred 
in or aggravated by service.  The veteran has not referred to 
any additional, unobtained, available, relevant evidence.  
Thus, VA has satisfied all duties to notify and assist the 
veteran.


Increased rating

The RO originally granted service connection for 
postoperative fracture of the right patella in August 1982, 
assigning a 10 percent rating effective July 1, 1982.

In February 2004, the veteran filed an increased rating claim 
for his right knee disability.  He asserted that the 
arthritis in his knee had become worse since his last 
examination.  He thus contends that the level of disability 
associated with his knee is not adequately compensated by a 
10 percent rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Once the evidence 
is assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  

The veteran's right knee currently is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes (DC's) 5010-5260.

Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis. 38 C.F.R. § 4.71a, DC 
5010.  Degenerative arthritis established by x-ray findings 
will be evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

The average normal range of motion of the knee is 0 to 140 
degrees. 38 C.F.R. § 4.71a, Plate II.  DC 5260 addresses 
limitation of flexion of the leg.  Flexion limited to 45 
degrees warrants a 10 percent rating; flexion limited to 30 
degrees warrants a 20 percent rating; and flexion limited 15 
degrees warrants a 30 percent rating. 

A July 2004 VA examination report shows an impression of 
degenerative joint disease of the right knee, status post 
trauma in the past.  Flexion was to 125 degrees with no pain.  
Based on these findings, the veteran is not entitled to a 
compensable rating for limitation of flexion of the knee 
under DC 5260.  Thus, the highest rating the veteran can 
receive under DC 5010 for limitation of motion due to 
traumatic arthritis is 10 percent.

The veteran also cannot receive a rating higher than 10 
percent under the remaining diagnostic codes pertaining to 
the knee.

Separate ratings may be assigned under DC 5260 (limitation of 
flexion of the leg) and DC 5261 (limitation of extension of 
the leg). VAOPGCPREC 9-2004 (2004). Under DC 5261, a 
noncompensable rating is warranted for extension limited to 5 
degrees; a 10 percent rating for extension limited to 10 
degrees; a 20 percent rating for extension limited to 15 
degrees; a 30 percent rating for extension limited to 20 
degrees; a 40 percent rating for extension limited to 30 
degrees; and a 50 percent rating for extension limited to 45 
degrees.  

A July 2004 VA examination report shows the veteran's 
extension was to 0 degrees with no pain, which was reported 
to be within normal limits.  Thus, a separate rating for 
limitation of extension of the leg is not warranted under DC 
5261.

Lateral instability and degenerative arthritis of the knee 
also may be rated separately under DC's 5257 and 5003. 
VAOPGCPREC 23-97 (1997).  Under DC 5257, slight recurrent 
subluxation or lateral instability warrants a 10 percent 
rating; moderate recurrent subluxation or lateral instability 
warrants a 20 percent rating; and severe recurrent 
subluxation or lateral instability warrants a 30 percent 
rating.

The veteran reported that he did not have any instability or 
giving way in his right knee on the July 2004 VA examination 
report.  He further reported that he did not use any 
crutches, braces, canes, or corrective shoes for his knee, 
and had no episodes of dislocation or recurrent subluxation.  
The examiner also did not find any objective evidence of 
instability, weakness, abnormal movement, or guarding of 
movement.  Additionally, there was no evidence of gait and 
functional limitations on standing and walking, or any 
callosities, breakdown, or unusual shoe wear pattern that 
would indicate abnormal weight-bearing.  Based on these 
findings, the veteran is not entitled to a separate rating 
for lateral instability or recurrent subluxation of the knee.

The remaining diagnostic codes pertaining to the knee are DC 
5256 for knee ankylosis; 5258 for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint; 5259 for removal of symptomatic 
semilunar cartilage; DC 5262 for impairment of tibia and 
fibula; and DC 5263 for genu recurvatum (acquired, traumatic, 
with weakness and insecurity in weight-bearing objectively 
demonstrated).  Upon review, however, none of these 
diagnostic codes apply.

The July 2004 VA examination report shows the veteran did not 
report any locking in his knee.  Physical examination also 
revealed that the right knee was not anklyosed; and none of 
the medical evidence shows dislocated or removal of semilunar 
cartilage.  Therefore, DC's 5256, 5258, and 5259 are 
inapplicable.  There also is no impairment of the tibia and 
fibula, or genu recurvatum with weakness and insecurity on 
weight-bearing.  As noted, the right knee was found stable 
with no objective evidence of weakness or use of a brace or 
cane.  For these reasons, DC's 5262 and 5263 also do not 
apply.

In evaluating the veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The medical evidence shows complaints of 
continuous pain and weakness in the knee, especially going up 
stairs.  He reportedly had fatigability and lack of 
endurance, especially at the end of the day.  The veteran 
also reported that prolonged standing or walking, or going up 
or down stairs brought on flare-ups, which lasted from a few 
hours to maybe a day or two and that he had additional 
limitation of motion and functional impairment during flare-
ups.  Any functional loss related to the knee, however, 
already is contemplated by the 10 percent rating assigned 
under DC's 5010-5260.  The veteran reported that his knee did 
not affect his daily activities in any way; and the examiner 
found no objective evidence of painful motion or any 
additional limitation with repetitive use.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability. 38 C.F.R. § 4.1.

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  If the question 
of an extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter if 
warranted for a decision in the first instance by the RO, 
which has the delegated authority to assign such a rating in 
the first instance, pursuant to 38 C.F.R. § 3.321 (2003).  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  To this end, the Board 
notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected right knee is demonstrated, nor is there any other 
evidence that this condition involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).  In this regard, the veteran 
reported that he was a letter carrier and could perform his 
job without any problems, because he had learned to walk 
during the pain.  The Board therefore finds that further 
consideration or referral of this matter under the provisions 
of 38 C.F.R. § 3.321 is not warranted.

The veteran asserts a more debilitating condition due to his 
right knee than was demonstrated by the evidence cited above, 
and the Board fully respects the veteran's sincere assertions 
in this case.  However, it finds the probative weight of this 
positive evidence to be overcome by the more objective 
negative evidence cited above.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Francisco v. Brown, 7 Vet. App. at 55 (1994).  Thus, as the 
probative weight of the negative evidence exceeds that of the 
positive, the claim must be denied.  Gilbert, 1 Vet. App. at 
49.

In sum, under the circumstances in this case, the Board finds 
that the evidence more nearly approximates the criteria for a 
10 percent rating for the right knee under 38 C.F.R. § 4.71a, 
DC's 5010-5260.  See 38 C.F.R. § 4.7.

Service connection

The veteran seeks service connection for a right heel stress 
fracture.  He indicated on his VA-Form 9 that x-ray 
examination of his heel showed a crack from early years.  The 
veteran thus contends that his current right heel disability 
is directly related to his service, entitling him to 
disability compensation.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the record shows medical evidence of a current 
right heel disability.  A December 2001 private medical 
record shows an assessment of right distal Achilles tendon 
pain posteriorly, most likely due to tendonitis.  A February 
2002 private medical record shows right foot pain, highly 
suggestive of a neuralgia given the character of pain.  A 
March 2002 VA x-ray examination report shows a diagnosis of 
old calcaneal fracture with heel spurring.  In February 2003, 
a private medical record again shows a diagnosis of right 
heel pain suggestive of mild Achilles tendonitis.  An April 
2004 VA medical record shows an assessment of chronic 
calcaneal osteophyte formation with chronic heel pain (heel 
spurs).

Upon review, however, there is no medical evidence of any in-
service incurrence of a right heel disability.  The service 
medical records are negative for any findings related to the 
heel; and the veteran did not report any injury during 
service.  There also is no medical evidence of a relationship 
between the current heel disorder and service.  While post-
service records show findings of an old calcaneal fracture, 
the report does not show the fracture occurred in service.  
Additionally, there is no evidence of continuity of 
symptomatology of a heel disorder from service or during the 
19 years before the present heel disability was shown.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The veteran stated 
on his VA-Form 9 that he had not sought any treatment for his 
heel since service.

Although the veteran has argued that his current heel 
disability is related to service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the medical evidence of record, which does not show any 
relationship between the veteran's current heel disorder and 
service.  

In sum, the preponderance of the evidence is against the 
service connection claim for a right heel disorder; and the 
claim is denied.  In making this decision, the Board has 
considered the benefit of the doubt doctrine; however, as the 
evidence is not equally-balanced, in this regard, it does not 
apply.  Gilbert v. Derwinski, 1 Vet. App. at 57-58; 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the right knee is denied.

Entitlement to service connection for fracture of the right 
heel is denied.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


